Citation Nr: 1828180	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-40 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Whether the Veteran's countable income for non-service-connected disability pension benefits, for the period from January 1, 2012, to December 31, 2014, was properly calculated.


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 determination issued by a Department of Veterans Affairs (VA) Regional Office (RO) denying the Veteran's request to revise the amount of his pension benefits.  

FINDING OF FACT

The competent and probative evidence is at least in equipoise as to whether the amount of the Veteran's pension payments from January 1, 2012, to December 31, 2014, was incorrectly calculated based on his countable annual income.  


CONCLUSION OF LAW

The criteria for entitlement to a higher rate of pension payments from January 1, 2012, to December 31, 2014, have been met.  38 U.S.C. §§ 1503, 1521, 1522 (2012); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.102, 3.271, 3.272, 3.273 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

In August 2015, the Agency of Original Jurisdiction (AOJ) requested that the Veteran complete updated medical expense reports for 2013 and 2014.  08/12/2015, Notification.  The Veteran did not respond to this request.  The Board notes that the duty to assist is not a one-way street; the Veteran has a duty to cooperate with VA and facilitate needed development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

I.  Countable Income

Non-service-connected pension benefits may only be paid if the Veteran's income is below a certain amount, called the "maximum allowable pension rate" (MAPR).  This is the amount of pension he or she would be entitled to if he or she did not have any income at all.  If he or she has income, but it is less than this maximum amount, this income will be subtracted from the amount of pension he or she receives.  In other words, for every dollar of income he or she receives, the pension is reduced by that amount.  If, however, his or her income is higher than the MAPR, he or she is not entitled to any pension.  See 38 U.S.C. § 1522.  

In determining countable income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C. § 1503; 38 C.F.R. § 3.271.  As is relevant here, income from Social Security Administration (SSA) benefits is not specifically excluded under 
VA's governing regulations and therefore is included as countable income.  38 C.F.R. § 3.271(g).  The Veteran does not dispute the amount of income received in the form of SSA benefits.  

Additionally, certain unreimbursed medical expenses may be excluded from the calculation of a veteran's income if they were paid for the benefit of the veteran and were in excess of five percent of the applicable MAPR.  38 C.F.R. § 3.272(g)(1).  

In calculating the deductible amount of medical expenses, the AOJ reduced the amount by five percent of the applicable MAPR rates.  See 10/10/2014, SOC.  This appears to be based on its interpretation of 38 C.F.R. § 3.272(g)(1) which allows for the deduction of medical expenses, so long as certain requirements are met, including that the expenses be in excess of five percent of the applicable MAPR.  However, the Board interprets 38 C.F.R. § 3.272(g)(1) to mean that the full amount of the medical expenses is deducted from countable income, not merely the amount in excess of five percent of the applicable MAPR.  In support, the Board points to 38 C.F.R. § 3.272(g)(3), which allows for the deduction of amounts paid by a child for medical expenses to the extent that such amounts exceed five percent of the MAPR.  No such language or limitation is contained in 38 C.F.R. § 3.272(g)(1).  Accordingly, the Board finds that the AOJ erred as a matter of law reducing the deductible medical expenses by five percent of the applicable MAPR.  

The record demonstrates annual income in the amount of $8,040 (or $670 monthly) from January 2012 through November 2012, and $8,184 (or $682 monthly) for December 2012.  09/18/2015, SHARE.  The Veteran reported medical expenses in the amount of $3,650 for 2012, or $304 per month.  04/22/2014, Correspondence.  Accordingly, the Veteran's countable income is $4,390 (or $366 monthly) for January 2012 through November 2012, and $4,534 (or $378 monthly) for December 2012.  

The record demonstrates monthly income in the amount of $8,184 (or $682 monthly) from January 2013 through November 2013, and $8,304 (or $692 monthly) for December 2013.  09/18/2015, SHARE.  In his medical expense report, the Veteran reported $944 in medical expenses for 2013.  02/24/2014, VA 21-8416.  The Board notes that the Nevada Division of Welfare and Supportive Services began paying the Veteran's Medicare premiums as of October 2013.  04/22/2014, Correspondence.  In his July 2014 notice of disagreement (NOD), the Veteran stated that he has paid at least $500 every year since 2006 for eye care/vision expenses.  07/14/2014, NOD.  Giving the Veteran the benefit of the doubt, the Board will include $500 for eye care in his medical expenses, and finds that his deductible medical expenses for 2013 total $1,444, or $120 per month.  Accordingly, the Veteran's countable income is $6,740 (or $562 monthly) for January 2013 through November 2013, and $6,860 (or $572 monthly) for December 2013.  

The record demonstrates monthly income in the amount of $8,304 (or $692 monthly) from January 2014 through November 2014, and $8,448 (or $704 monthly) for December 2014.  09/18/2015, SHARE.  The Veteran did not submit a medical expenses report for 2014.  For the reasons stated above, the Board will include $500 for eye care in his medical expenses for 2014.  However, as the Veteran's medical expenses do not exceed five percent of the MAPR for 2014 ($628 monthly for January 2014 through November 2014, and $643 monthly for December 2014), those expenses cannot be deducted from his countable income.  Applicable MAPR rates can be found at https://benefits.va.gov/PENSION/current_rates_veteran_pen.asp.  Accordingly, the Veteran's countable income is $8,304 (or $692 monthly) for January 2014 through November 2014, and $8,448 (or $704 monthly) for December 2014.  The AOJ correctly calculated the Veteran's countable income for 2014.  


ORDER

For the period of January 1, 2012, to November 30, 2012, the Veteran's countable income for the purpose of calculating pension benefits was $4,390 (or $366 monthly).  

For the period of December 1, 2012, to December 31, 2012, the Veteran's countable income for the purpose of calculating pension benefits was $4,534 (or $378 monthly).  

For the period of January 1, 2013, to November 30, 2013, the Veteran's countable income for the purpose of calculating pension benefits was $6,740 (or $562 monthly).  

For the period of December 1, 2013, to December 31, 2013, the Veteran's countable income for the purpose of calculating pension benefits was $6,860 (or $572 monthly).  

The Veteran's countable income was correctly calculated for the period of January 1, 2014, to December 31, 2014. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


